Exhibit For Immediate Release Media Contact: Investor Contacts: Eric Boomhower Bryan Hatchell Betty Best (803) 217-7701 (803) 217-7458 (803) 217-7587 eboomhower@scana.com bhatchell@scana.com bbest@scana.com SCANA Reports Financial Results for First Quarter 2009 Columbia, SC, April 23, 2009SCANA Corporation (NYSE: SCG) today reported consolidated earnings for the first quarter of 2009 of $114 million, or $.94 per share, compared to $109 million, or $.94 per share, for the first quarter of 2008. “We are very pleased with our first quarter financial results,” said Jimmy Addison, senior vice president and chief financial officer. “Favorable weather and lower operating and maintenance expenses effectively offset several negative factors, including lower natural gas margins, lower industrial and off-system electric margins and dilution.” FINANCIAL RESULTS BY MAJOR LINES OF BUSINESS South Carolina Electric & Gas Company South Carolina Electric & Gas Company (SCE&G), SCANA’s principal subsidiary, reported earnings in the first quarter of 2009 of $62 million, or $.51 per share, compared to $60 million, or $.51 per share, in the same quarter last year. These breakeven results are due primarily to lower operating and maintenance expenses and favorable weather in our electric service territory, which offset the negative impact of lower natural gas margins, lower industrial and off-system electric margins and dilution. At March 31, 2009, SCE&G was serving approximately 652,000 electric customers and approximately 309,000 natural gas customers, up 1.4 percent and 1.3 percent, respectively, from the same time last year. PSNC Energy PSNC Energy, SCANA’s retail natural gas subsidiary headquartered in Gastonia, North Carolina, reported earnings of $30 million, or $.25 per share, in the first quarter of 2009, compared to $28 million, or $.24 per share, in the first quarter of 2008. The slight improvement was driven by the implementation of new rates effective in November 2008. At March 31, 2009, PSNC Energy was serving approximately 469,000 natural gas customers, an increase of 1.8 percent over the last twelve months. SCANA Energy SCANA Energy, the Company’s retail natural gas marketing business in Georgia, reported earnings of $22 million, or $.18 per share, in the first quarter of 2009, compared to $22 million, or $.19 per share, in the first quarter of 2008. This decline in earnings per share is due primarily to dilution.At March 31, 2009, SCANA Energy was serving approximately 465,000 customers in Georgia, maintaining its position as the second largest natural gas marketer in the state. Carolina Gas Transmission Carolina Gas Transmission Corporation reported earnings in the first quarter of 2009 of $2 million, or $.02 per share, unchanged compared to the first quarter of Corporate and Other Non-Regulated SCANA’s corporate and other businesses, which include SCANA Communications, ServiceCare, SCANA Energy Marketing and the holding company, reported a loss of $3 million, or $.02 per share in the first quarter of 2009, unchanged compared to the first quarter of 2008. 2009 EARNINGS OUTLOOK The Company affirms its previous guidance that 2009 earnings will be in the range of $2.65 to $2.95 per share. This estimate assumes normal weather for the remainder of the year in the Company’s electric and natural gas service areas and excludes any potential impacts from changes in accounting principles and certain gains or losses from investing activities, litigation, and sales of assets. Other factors and risks that could impact future earnings are discussed in the Company’s filings with the Securities and Exchange Commission and below under the Safe Harbor Statement. The Company expects an average annual earnings growth rate of 4 to 6 percent over the next 3 to 5 years. CONFERENCE CALL NOTICE SCANA will host its quarterly conference call for security analysts at 2:00 p.m.
